          Case 3:17-cv-00323-EWD           Document 114        07/17/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF LOUISIANA

BRANDON ERP
                                                            CIVIL ACTION
VERSUS
                                                            NO.: 17-CV-323-EWD (consent)

CITY OF BATON ROUGE/PARISH OF
EAST BATON ROUGE, ET AL.
****************************************************
               JOINT MOTION AND ORDER OF DISMISSAL

       NOW INTO COURT, through undersigned Counsel comes, plaintiff, Brandon Erp, and

Defendants, The City of Baton Rouge/Parish of East Baton and Carl Dabadie, Jr., former Chief of

Police, City of Baton Rouge, parties to the above entitled and numbered cause, who respectfully

move that a Judgment of Dismissal be rendered by the Court dismissing all claims of Brandon Erp

against The City of Baton Rouge/Parish of East Baton Rouge and Carl Dabadie, Jr., former Chief

of Police, City of Baton Rouge with full prejudice, and with each party to bear their own costs.



                              [SIGNATURE PAGE TO FOLLOW]
           Case 3:17-cv-00323-EWD            Document 114        07/17/19 Page 2 of 2



Motion Submitted by:

ANDERSON O. “ANDY” DOTSON
INTERIM PARISH ATTORNEY

/s/ Candace B. Ford                                   /s/ Emily H. Posner_________
Candace B. Ford (#37686)                              Emily H. Posner (#35284)
Assistant Parish Attorney                             7214 St. Charles Ave.
A. Gregory Rome (#21062)                              Box 913
Director of Litigation/Risk Management                New Orleans, LA 70119
Tedrick K. Knightshead (#28851)                       Tel: 225-746-8820
Sr. Special Assistant Parish Attorney                 Email: emilyposnerlaw@gmail.com
222 St. Louis Street, 9th Floor                       Attorney for Plaintiff, Brandon Erp
Baton Rouge, LA 70802
Tel: 225- 389-8730
Fax: 225-389-8736
Email: cford@brla.gov
Email: grome@brla.gov
Email: tknightshead@brla.gov
Attorney for The City of Baton
Rouge/Parish of East Baton Rouge
and Carl Dabadie, Jr.


                                 CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Joint Motion and Order of Dismissal was this

date electronically filed with the Clerk of Court using the Court’s CM/ECF system. Notice of this

filing will be sent to all counsel of record by operation of the Court’s electronic filing system.

       Baton Rouge, Louisiana this 17th day of July, 2019.



                                       /s/ Candace B. Ford
                                      CANDACE B. FORD
